                                                                                                                                EXHIBIT
10.5




 


 
MOVADO GROUP, INC.
 
AMENDED AND RESTATED
 
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective June 1, 1995
 
Amended and Restated Effective January 1, 1998
 
Amended and Restated Effective January 1, 2002
 
Amended and Restated Effective January 1, 2008

NY717357.3
212281-10001
   



 
 

--------------------------------------------------------------------------------

 



 
MOVADO GROUP, INC.
 
AMENDED AND RESTATED
 
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
 
Table of Contents
 
Page
 
ARTICLE I
 
 
Definitions
 
1.1
Account 
1

1.2
Administrator 
1

1.3
Affiliate 
1

1.4
Base Salary 
1

1.5
Base Salary Deferrals 
1

1.6
Bonus 
1

1.7
Bonus Deferrals 
1

1.8
Change in Control 
2

1.9
Class Year Account 
3

1.10
Code 
3

1.11
Company 
3

1.12
Company Stock 
3

1.13
Compensation 
3

1.14
Compensation Deferral Election 
3

1.15
Compensation Deferrals 
3

1.16
Effective Date 
4

1.17
Eligible Employee 
4

1.18
Employee 
4

1.19
Employers 
4

1.20
Employer Contribution 
4

1.21
ERISA 
4

1.22
Fair Market Value 
4

1.23
Group I Employee 
5

1.24
Group II Employee 
5

1.25
Matching Contribution 
5

1.26
Participant 
5

1.27
Plan 
5

1.28
Plan Year 
5

1.29
Total and Permanent Disability 
5

1.30
Trust 
5

1.31
Trustee 
5

1.32
Unforeseeable Emergency 
5

1.33
Year of Service 
6

 
 
i

--------------------------------------------------------------------------------


ARTICLE II
 
 
Participation
 
2.1
Eligibility for Participation 
6

2.2
Commencement of Participation 
6

2.3
Benefits 
6

 
ARTICLE III
 
 
Contributions
 
3.1
Compensation Deferrals 
7

3.2
Matching Contributions 
8

3.3
Company Stock 
8

3.4
Employer Contributions 
9

3.5
Time of Contributions 
9

3.6
Form of Contributions 
9

 
ARTICLE IV
 
 
Vesting
 
4.1
Vesting 
10

 
ARTICLE V
 
 
Accounts
 
5.1
Accounts 
11

5.2
Investments, Gains and Losses 
11

5.3
Forfeitures 
12

 
ARTICLE VI
 
 
Distributions
 
6.1
Payment 
12

6.2
Commencement of Payment 
13

 
ARTICLE VII
 
 
Beneficiaries
 
7.1
Beneficiaries 
14

7.2
Lost Beneficiary 
15

 
ARTICLE VIII
 
 
Funding
 
8.1
Prohibition Against Funding 
15

8.2
Deposits in Trust 
16

8.3
Withholding of Employee Contributions 
16

 
 
ii

--------------------------------------------------------------------------------


 
ARTICLE IX
 
 
Claims Procedure
 
9.1
General 
16

9.2
Claim Review 
16

9.3
Right of Appeal 
17

9.4
Review of Appeal 
17

9.5
Designation 
17

 
ARTICLE X
 
 
Administration of the Plan
 
10.1
Committee as Administrator 
17

10.2
Actions Taken by the Committee 
17

10.3
Bond and Compensation 
18

10.4
Duties of the Committee 
18

10.5
Employers to Furnish Information 
19

10.6
Expenses 
19

10.7
Indemnification 
19

 
ARTICLE XI
 
 
General Provisions
 
11.1
No Assignment 
19

11.2
No Employment Rights 
20

11.3
Incompetence 
20

11.4
Identity 
20

11.5
Amendment and Termination 
20

11.6
Employer Determinations 
21

11.7
Construction 
21

11.8
Governing Law 
21

11.9
Severability 
21

11.10
Headings
21

11.11
Terms
21

11.12
Top Hat Plan
21

11.13
Section 409A
21

 
ARTICLE XII
 
 
Adoption
 
12.1
Execution 
22




NY717357.3
212281-10001
 
 



 
iii

--------------------------------------------------------------------------------

 



 
MOVADO GROUP, INC.
 
AMENDED AND RESTATED
 
DEFERRED COMPENSATION PLAN FOR EXECUTIVES
 
Movado Group, Inc., a New York corporationand Movado Retail Group, Inc. a New
Jersey corporation, hereby adopt this Amended and Restated Movado Group, Inc.
Deferred Compensation Plan for Executives.
 
ARTICLE I
 
 
Definitions
 
 
1.1 Account.  The bookkeeping account established for each Participant as
provided in Section 5.1 hereof.
 
1.2 Administrator.  The committee appointed pursuant to ARTICLE X.
 
1.3 Affiliate.  Any entity (i) that directly or indirectly is controlled by,
controls or is under common control with the Company, or (ii) in which the
Company has a significant equity interest, in either case as determined by the
Board.
 
1.4 Base Salary. The basic salary payable to a Participant by the Employers
attributable to services performed in a Plan Year.  Base Salary shall only
include regularly scheduled salary payable throughout the year, as determined by
the Employers.
 
1.5 Base Salary Deferrals.  The portion of Base Salary that a Participant elects
to defer under the Plan as part of a Compensation Deferral Election.
 
1.6 Bonus.  The annual incentive bonus, if any, payable by the Employers to a
Participant who is not classified by the Employer as a sales executive, upon the
satisfaction of certain specified performance goals.
 
1.7 Bonus Deferrals.  The portion of Bonus that a Participant who is not
classified by the Employer as a sales executive elects to defer under the Plan
as part of a Compensation Deferral Election.
 

--------------------------------------------------------------------------------


 
1.8 Change in Control.  The occurrence of:
 
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more (on a fully
diluted basis) of (A) the then outstanding shares of common stock of the
Company, taking into account as outstanding for this purpose such common stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, and the exercise of any similar right to acquire such common
stock (the "Outstanding Company Common Stock") and (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of the Plan, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Company or any Affiliate, (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate, (III) any acquisition
by a "Permitted Transferee," as defined in the Company’s Certificate of
Incorporation, (IV) any acquisition which complies with clauses (A), (B) and (C)
of clause (v) of this Section 1.8, or (V) with respect to the Plan benefit of a
particular Participant, any acquisition by such Participant or any group of
persons including such Participant (or any entity controlled by such Participant
or any group of persons including such Participant);
 
(ii) individuals who, on the date hereof, constitute the Board (the "Incumbent
Directors") cease for any reason during any 12-month period to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof, whose election or nomination for election was
approved by a  vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
 
(iii) irrevocable termination and liquidation of the Plan within 12 months of
the dissolution of the Company taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A);
 
(iv) the sale of all or substantially all of the business or assets of the
Company; or
 
(v) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) at least 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the "Surviving Company"), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of sufficient voting
 
2

--------------------------------------------------------------------------------


 
securities eligible to elect a majority of the directors of the Surviving
Company (the "Parent Company"), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination, (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company or a "Permitted Transferee," as defined
in the Company’s Certificate of Incorporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent Company
(or, if there is no Parent Company, the Surviving Company) and (C) at least a
majority of the members of the board of directors of the Parent Company (or, if
there is no Parent Company, the Surviving Company) following the consummation of
the Business Combination were Board members at the time of the Board’s approval
of the execution of the initial agreement providing for such Business
Combination.
 
1.9 Class Year Account.  The bookkeeping subaccounts established for each
Participant as provided in Section 5.1.
 
1.10 Code.  The Internal Revenue Code of 1986, as amended.
 
1.11 Company.  Movado Group, Inc., a New York corporation.
 
1.12 Company Stock.  Common stock of the Company.
 
1.13 Compensation.  For a Participant who is not classified by the Employer as a
sales executive, the Participant’s Base Salary and Bonus, and for a Participant
who is classified by the Employer as a sales executive, the Participant’s Base
Salary only.
 
1.14 Compensation Deferral Election.  The written agreement submitted to the
Administrator, by which an Eligible Employee agrees to participate in the Plan
and make Base Salary Deferrals, and if the Eligible Employee is not classified
by the Employer as a sales executive, Bonus Deferrals or both, as applicable,
under the Plan in accordance with Section 3.1.
 
1.15 Compensation Deferrals.  A Participant’s Base Salary Deferrals, and if the
Eligible Employee is not classified by the Employer as a sales executive, Bonus
Deferrals or both as applicable.
 
3

--------------------------------------------------------------------------------


 
1.16 Effective Date.  The Plan was originally effective on June 1, 1995.  This
amendment and restatement of the Plan is effective January 1, 2008, following
good-faith operational compliance with the applicable requirements of Section
409A of the Code since January 1, 2005.
 
1.17 Eligible Employee.  An Employee of an Employer who is a "management or
highly compensated" Employee within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.
 
1.18 Employee.  Any person employed by an Employer.
 
1.19 Employers.  Movado Group, Inc., a New York corporation and Movado Retail
Group, Inc., a New Jersey corporation.
 
1.20 Employer Contribution.  A discretionary contribution made by the Employers
to the Trust that is credited to one or more Participant’s Accounts in
accordance with Section 3.3.
 
1.21 ERISA.  The Employee Retirement Income Security Act of 1974, as amended.
 
1.22 Fair Market Value.  On a given date means (i) if the Company Stock is
listed on a national securities exchange, the closing sale price reported as
having occurred on the primary exchange with which the Company Stock is listed
and traded on that date, or, if there is no such sale on that date, then on the
last preceding date on which such a sale was reported; (ii) if the Company Stock
is not listed on any national securities exchange but is quoted in the National
Market System of the National Association of Securities Dealers Automated
Quotation System ("NASDAQ") on a last sale basis, the last sale price reported
on that date, or, if there is no such sale on that date, then on the last
preceding date on which a sale was reported; or (iii) if the Company Stock is
not listed on a national securities exchange nor quoted in NASDAQ on a last sale
basis, the amount determined by the Administrator to be the fair market value
based upon a good faith attempt to value the Company Stock accurately and
computed in accordance with applicable regulations of the Internal Revenue
Service
 
4

--------------------------------------------------------------------------------


 
1.23 Group I Employee.  An Employee who is designated as a Group I Employee by
an Employer on Schedule A attached hereto, as such Schedule A may be amended by
the Employer from time to time.
 
1.24 Group II Employee.  An Employee who is designated as a Group II Employee by
an Employer on Schedule A attached hereto, as such Schedule A may be amended by
the Employer from time to time.
 
1.25 Matching Contribution.  A contribution made by the Employers to the Trust
that is credited to one or more Participant’s Accounts in accordance with
Section 3.2.
 
1.26 Participant.  An Eligible Employee who has become a Participant as provided
in Section 2.1 and whose Account has not been fully distributed.
 
1.27 Plan.  This Amended and Restated Movado Group, Inc. Deferred Compensation
Plan for Executives.
 
1.28 Plan Year.  The twelve (12) month period commencing each January 1 and
ending each December 31.
 
1.29 Total and Permanent Disability.  Any medically determinable physical or
mental disorder that renders a Participant incapable of continuing in the
employment of an Employer and which is expected to continue for the remainder of
a Participant’s life, as determined by the Administrator in its sole discretion.
 
1.30 Trust.  The trust under the Plan, which trust shall at all times constitute
a "rabbi trust".
 
1.31 Trustee.  The trustee under the Trust and any successor Trustee appointed
pursuant to the Trust.
 
1.32 Unforeseeable
Emergency.                                                                A
severe financial hardship to a Participant resulting from (i) an illness or
accident of the Participant, the Participant's spouse, the Participant's
beneficiary, or the Participant's dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), 152(b)(2) and 152(d)(1)(B)); (ii)
loss of the Participant's
 
5

--------------------------------------------------------------------------------


 
property due to casualty (including the need to rebuild a home following damage
to a home which is not otherwise covered by insurance); or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant's control, including (a) the imminent foreclosure of or
eviction from the Participant's primary residence, (b) the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication, or (c) to pay for the funeral expenses of the
Participant's spouse, beneficiary or dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), 152(b)(2) and 152(d)(1)(B)).
 
1.33 Year of Service.  A Participant’s twelve (12) month period of employment
with an Employer beginning on the Participant’s first day of employment with the
Employer.  Periods of employment of less than twelve (12) full months shall not
constitute a Year of Service.
 
ARTICLE II
 
 
Participation
 
 
2.1 Eligibility for Participation.
(a) The Employers shall determine which Eligible Employees shall become
Participants and the category of benefits, under Section 2.3, to which they will
be  entitled.  The Employers’ determination under this Section 2.1 and under
Section 2.3 shall be set forth in Schedule A, attached hereto.
(b) An Employer may determine that a Participant shall cease being a Participant
as of any date specified by it; provided, however, that the Employer may not
reduce the Account of any such Participant as of the date such determination is
made.  Any such determination shall be specified in Schedule B, attached hereto.
 
2.2 Commencement of Participation.
(a) Each Eligible Employee selected to become a Participant (pursuant to Section
2.1) shall become a Participant as of the date specified by an Employer.
(b) Notwithstanding Section 2.2(a), a Compensation Deferral Election with
respect to a Plan Year shall not be effective except to the extent it complies
with Section 3.1.
 
2.3 Benefits.  The Employers shall determine, from time to time, whether a
Participant is to be treated as a Group I or Group II Employee.  An Employer may
change the
 
6

--------------------------------------------------------------------------------


 
classification of any Participant as of any date specified by it; provided,
however, that the Account of any such Participant shall not be reduced by such
change of classification.  The classification of any Participant shall be set
forth in Schedule A, attached hereto.  Participants shall cease to contribute
hereunder after they cease to be employed by any of the Employers.
 
ARTICLE III
 
 
Contributions
 
 
3.1 Compensation Deferrals.
(a) The Employers shall credit to the Account of a Participant an amount equal
to the amount designated in the Participant’s Compensation Deferral Election for
each Plan Year.  Such amounts shall not be made available to such Participant,
except as provided in ARTICLE VI, and shall reduce such Participant’s
Compensation from an Employer in accordance with the provisions of the
applicable Compensation Deferral Election; provided, however, that all such
amounts shall be subject to the rights of the general creditors of each of the
Employers as provided in ARTICLE VIII.
(b) Each Eligible Employee shall deliver a Compensation Deferral Election to his
or her Employer before any Compensation Deferrals become effective.  Such
Compensation Deferral Election shall be void with respect to any Compensation
Deferral unless submitted before the beginning of the calendar year during which
the amount to be deferred will be earned; provided, however, that in the year in
which an Employee is first eligible to participate in this Plan or in any other
individual account nonqualified deferred compensation plan maintained by any of
the Employers, such Compensation Deferral Election may be filed within thirty
(30) days of the date on which the Employee is first eligible to so participate,
respectively, with respect to Compensation earned during the remainder of the
calendar year, and, provided further, that a Bonus Deferral Election may be
submitted as late as by the end of the sixth month of the applicable Bonus
performance period.
(c) The Compensation Deferral Election shall designate the amount of
Compensation deferred by each Participant and such other items as the
Administrator may prescribe.  A new Compensation Deferral Election shall be
required for purposes of each Bonus Deferral.  With respect to Base Salary
Deferrals, once the applicable Compensation Deferral Election has been made, the
Participant's Base Salary Deferrals shall remain in effect until revoked by the
Participant by his or her effecting a new Compensation Deferral Election with
 
7

--------------------------------------------------------------------------------


 
respect to Base Salary Deferrals, which revocation shall be effective as of the
next Plan Year following the filing of the New Compensation Deferral
Election.  There shall be no maximum limit on the Compensation Deferrals
permitted for each Participant.
 
3.2 Matching Contributions.
(a) For each Plan Year, each Employer shall credit to the Account of each
Participant who (i) is employed thereby, (ii) is a Group I Employee and (iii)
has made Compensation Deferrals for such Plan Year, a Matching Contribution in
an amount equal to one hundred percent (100%) of the amount of such
Participant’s Compensation Deferrals for such Plan Year, up to a maximum annual
amount equal to ten percent (10%) of the amount of such Participant’s Base
Salary in effect as of the last day of such Plan Year.
(b) Each Employer shall credit to the Account of each Participant who (i) is
employed thereby, (ii) is a Group II Employee and (iii) has made Compensation
Deferrals for such Plan Year, a Matching Contribution in an amount equal to one
hundred percent (100%) of the amount of such Participant’s Compensation
Deferrals for such Plan Year, up to a maximum annual amount equal to five
percent (5%) of the amount of such Participant’s Base Salary in effect as of the
last day of such Plan Year.
(c) Matching Contributions for a Plan Year will be credited to the Account of a
Participant under this Section 3.2 only if the Participant is an Employee on the
last day of such Plan Year; provided, however, that this requirement shall be
waived in the event of: (i) the death of a Participant during such Plan Year,
(ii) the termination of the Participant’s employment with the Employers during
such Plan Year after having incurred a Total and Permanent Disability, or
(iii) the termination of the Participant’s employment with the Employers during
such Plan Year after having attained the age of sixty-five (65).
(d) Twenty percent (20%) of the amount of each Matching Contribution made for a
Participant shall be made in rights to receive shares of Company Stock under
Section 3.3.
 
3.3 Company Stock.
(a) Matching Contributions for a Participant in the form of rights to receive
shares of Company Stock shall consist of bookkeeping credits to the Accounts and
Class Year Accounts for such Participant.  Such credits will initially be
determined by crediting to such Participant’s Accounts and Class Year Accounts
the number of shares (including fractional
 
8

--------------------------------------------------------------------------------


 
shares) of Company Stock that such Matching Contribution could purchase based
upon the Fair Market Value of the Company Stock on the date on which such
Matching Contribution is so credited.
(b) Dividends declared on Company Stock shall not be credited to the Accounts
and Class Year Accounts of any Participant in connection with any rights to
receive bookkeeping credits for Company Stock pursuant to Section 3.3(a).
(c) When a Participant or Beneficiary is entitled to a lump sum distribution
pursuant to ARTICLE VI, the Company shall issue to the Participant or
Beneficiary the number of shares of Company Stock that equal the number of full
shares then credited to such Participant’s Account.  If payment to the
Participant or Beneficiary is being made in installments, each installment shall
include a proportionate portion of the aggregate number of shares then credited
to such Participant’s Account. In all cases, the Company shall pay any
fractional shares in cash.
 
3.4 Employer Contributions.  The Employers reserve the right to make
discretionary contributions to Participants’ Accounts in such amount and in such
manner as may be determined by the Employers.
 
3.5 Time of Contributions.
(a) Compensation Deferrals shall be transferred to the Trust as soon as
administratively feasible following each payroll period.  Matching Contributions
(other than rights to receive shares of Company Stock) shall be transferred to
the Trust no later than thirty (30) days following the last day of the Plan
Year.  The Employers shall also transmit at the same time any necessary
instructions regarding the allocation of such amounts among the Accounts of
Participants.
(b) Employer Contributions shall be transferred to the Trust at such times as
the Employers shall determine.  The Employers shall also transmit at those times
any necessary instructions regarding the allocation of such amounts among the
Accounts of Participants.
 
3.6 Form of Contributions.  All Compensation Deferrals, Matching Contributions
and Employer Contributions to the Trust shall be made in the form of cash or
cash equivalents of United States currency, except as otherwise provided
herein.  Notwithstanding the foregoing,
 
9

--------------------------------------------------------------------------------


 
Compensation Deferrals may be made in the form of rights to receive shares of
Company Stock if the Participant would otherwise be entitled to receive Company
Stock as Compensation.
 
ARTICLE IV
 
 
Vesting
 
 
4.1 Vesting.
(a) Except as otherwise provided in this Section 4.1, a Participant shall have a
nonforfeitable right to the vested portion of his or her Class Year Accounts;
provided, however, that all such amounts shall be subject to the rights of the
general creditors of the Employers as provided in ARTICLE VII.
(b) Except as otherwise provided in this Section 4.1, each Class Year Account of
a Participant will vest twenty percent (20%) if the Participant is still an
Employee on the last day of each Plan Year beginning with the Plan Year of such
Class Year Account.  Thereafter, such Class Year Account shall vest an
additional twenty percent (20%) on the last day of each Plan Year provided that
the Participant continues to be an Employee, and therefore shall be fully vested
on the last day of the fourth Plan Year following the first Plan Year of such
Class Year Account provided that the Participant continues to be an
Employee.  Further vesting shall cease once a Participant is no longer an
Employee.
(c) The portion of a Participant’s Class Year Accounts attributable to
Compensation Deferrals, and earnings thereon, shall be fully vested at all
times.
(d) A Participant who attains the age of sixty-five (65) shall thereupon become
fully vested in all the amounts credited to his or her Account.
(e) A Participant whose employment with the Employers is terminated following
such Participant’s Total and Permanent Disability shall thereupon become fully
vested in all the amounts credited to his or her Account.
(f) If a Change in Control occurs, all amounts attributable to Matching
Contributions and Employer Contributions shall thereupon become fully vested as
of the date of such Change in Control.
(g) Any amounts credited to a Participant’s Account that are not vested at the
time of his or her termination of employment with the Employers shall be
forfeited upon such termination of employment.
 
10

--------------------------------------------------------------------------------


 
ARTICLE V
 
 
Accounts
 
 
5.1 Accounts.
(a) (1)           The Administrator shall establish and maintain an Account in
the name of each  Participant.  Unless otherwise directed by the Employers, the
Trustee shall also maintain and invest separate omnibus accounts that correspond
to each Participant’s Account.
(2) The Administrator may also establish any subaccounts that it deems to be
appropriate.  The Administrator shall also establish and maintain subaccounts in
each Participant’s Account that shall be denominated as Class Year
Accounts.  The Administrator shall also establish and maintain subaccounts in
each Participant’s Account for rights to receive Company Stock.
(b) (1)           Each Participant’s Account shall be credited with Compensation
Deferrals, any Matching Contributions allocable thereto, any Employer
Contributions, and any investment earnings, gains and/or losses on the
foregoing.  Each Participant’s Account shall be reduced by any distributions
made plus any federal and state tax withholding and any social security
withholding tax as may be required by law.
(2) Separate Class Year Accounts for a Participant shall consist of the
Participant’s Compensation Deferrals, allocable Matching Contributions and
Employer Contributions that are made with respect to a given Plan Year, and any
investment earnings or losses on such amounts.  Class Year Accounts shall be
separately maintained for Participants for each Plan Year until such Class Year
Accounts are fully vested (as provided in ARTICLE IV), at which time such fully
vested Class Year Accounts shall be merged.
 
5.2 Investments, Gains and Losses.
(a) (1)           By written investment directions to the Administrator from
time to time, each Participant may request the investment funds (or a change
thereof), and the relative portions of each if more than one investment fund is
desired, to be used to credit investment earnings, gains and losses with respect
to his or her Account (other than the subaccount for rights to receive Company
Stock) among the investment funds available under the Plan.
(2) The Administrator and the Trustee shall take each Participant’s request
under Section 5.2(a)(1) into account in making its determination as to how to
invest the amounts credited to the Participant’s Account among the investment
funds available for purposes
 
11

--------------------------------------------------------------------------------


 
of the Plan.  Where a Participant has no written request under Section 5.2(a)(1)
on file with the Administrator, the Administrator may direct the Trustee to
invest such amount in a money market fund selected by the Administrator.
(3) The Employers, or the Trustee if an Employer so directs, shall, from time to
time, establish the investment funds available for purposes of the Plan.
(b) The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Compensation Deferrals, Matching Contributions, Employer
Contribu­tions, investment experience, distributions and any other appropriate
adjustments.  Such adjustments shall be made as frequently as is
administratively feasible.
 
5.3 Forfeitures.  Any forfeitures from a Participant’s Account shall continue to
be held in the Trust, shall be separately invested and shall be used to reduce
succeeding Matching Contributions and Employer Contributions until such
forfeitures have been entirely so applied.  As of the time it is determined that
no further Matching Contributions or Employee Contributions will be made under
the Plan, such forfeitures shall be returned to the Employer which employed the
forfeiting Participant.
 
ARTICLE VI
 
 
Distributions
 
 
6.1 Payment.
(a) A Participant may elect to receive his or her Account balance in a single
lump sum or in ten (10) annual installments.  If a Participant elects to receive
his Accrued Benefit in the form of ten (10) annual installments, each payment
shall be equal to the Participant’s Account balance as of the payment date,
divided by the number of then remaining installment payments.  Distributions
shall be made to the Participant or, if the Participant is deceased, to the
Participant’s Beneficiary.  The method of distribution must be elected as part
of the Participant’s initial Deferral of Compensation Election.
(b) A Participant’s subsequent election to delay a payment under the Plan or to
change the form of a payment under the Plan shall be permitted only if (i) the
new payment election does not take effect until at least twelve (12) months
after the date on which the new payment election is made, and (ii) the new
payment election delays payment for at least five (5)
 
12

--------------------------------------------------------------------------------


 
years from the date that payment would otherwise have been met, absent the new
payment election.
 
(c) Payment shall be made in Company Stock to the extent the Participant’s
Account has been denominated in Company Stock (under Section 3.3 or
otherwise).  Otherwise, payment shall be made in cash.
 
6.2 Commencement of Payment.
(a) Except as otherwise provided herein, payments to a Participant shall
commence within ninety (90) days of the date of the Participant’s "separation
from service" (within the  meaning of Section 409A of the Code) with the
Employers.
(b) Notwithstanding Section 6.2(a), and except as provided in the next
succeeding sentence, all payments to a Participant in connection with the
Participant's "separation from service" (within the meaning of Section 409A of
the Code) with the Employers, shall be delayed for six (6) months from the date
of the Participant's separation from service with the Employers, and the
aggregate of all such delayed payments shall be paid to the Participant in a
lump sum on the first day following the last day of the sixth (6th) complete
calendar month following the date of the Participant's separation from service
with the Employers.  No delay shall be required pursuant to the immediately
preceding sentence to the extent that the Participant's Plan payments (i) are
payable to the Participant during the short-term deferral period set forth in
Treasury Regulation Section 1.409A-1(b)(4), and/or (ii) do not exceed an amount
equivalent to two hundred percent (200%) of the lesser of (A) the Participant's
annualized compensation from the Employer for the Participant's taxable year
immediately preceding his or her taxable year in which the Participant's
separation from service with the Employers occurs, or (B) the maximum amount of
compensation that may be taken into account under a tax-qualified retirement
plan pursuant to Section 401(a)(17) of the Code, for the calendar year in which
the Participant's separation from service with the Employers occurs.
(c) Upon the death of a Participant, all amounts credited to his or her Account
shall be fully vested and shall be paid to his or her beneficiary or
beneficiaries, as determined under ARTICLE VII, in a lump sum within ninety (90)
days of the date of the Participant’s death.
(d) (1)           A Participant who has experienced an Unforeseeable Emergency,
as determined by the Administrator on the basis of the applicable facts and
circumstances, in its
 
13

--------------------------------------------------------------------------------


 
sole discretion, shall be permitted to receive, in a lump-sum payment, a
distribution of up to fifty percent (50%) of the vested portion of his or her
Account, exclusive of the subaccount for Company Stock, subject to the remaining
provisions of this Section 6.2(d).
(2) A Participant who receives an Unforeseeable Emergency distribution under
Section 6.2(d)(1) shall not receive any Matching Contributions or Employer
Contributions and shall not be permitted to make any further Compensation
Deferrals for the balance of the Plan Year and for the following Plan Year.
(3) A distribution on account of an Unforeseeable Emergency under Section
6.2(d)(1) may not be made to the extent that such Unforeseeable Emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Compensation Deferrals under the Plan.  Such distributions shall
further be limited to the amount reasonably necessary to satisfy the
Unforeseeable Emergency need (which includes amounts necessary to pay any
federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution).  For purposes of the immediately
preceding sentence, the determination of the amounts reasonably necessary to
satisfy an Unforeseeable Emergency need shall take into account any additional
Compensation that will be available to the Participant in connection with the
requirement to discontinue the Participant's Compensation Deferrals pursuant to
Section 6.2(d)(2).
(4) A Participant shall not be permitted to receive more than two (2) hardship
distributions under Section 6.2(d)(1).
 
ARTICLE VII
 
 
Beneficiaries
 
 
7.1 Beneficiaries.  Each Participant may from time to time designate one or more
persons (who may be any one or more members of such Participant’s family or
other persons, administrators, trusts, foundations or other entities) as his or
her beneficiary under the Plan.  Such designation shall be made on a form
prescribed by the Administrator.  Each Participant may at any time and from time
to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator.  If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment), or if no beneficiary is validly
 
14

--------------------------------------------------------------------------------


 
designated, then the amounts payable under the Plan shall be paid to the
Participant’s surviving spouse, if any, and, if none, to the Participant’s
estate, and such person shall be deemed to be the Participant’s beneficiary
hereunder.  If more than one person is the beneficiary of a deceased
Participant, each such person shall receive a pro rata share of any death
benefit payable unless otherwise designated on the applicable form.  If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.
 
7.2 Lost Beneficiary.
(a) All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due under the Plan have been fully paid.
(b) If a Participant or beneficiary cannot be located by the Administrator after
it has exercised reasonable diligence for a period of three (3) years, then, in
its sole discretion, the Administrator may presume that the Participant or
beneficiary is deceased for purposes of this Plan and all unpaid amounts owed to
the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts shall be forfeited and returned to the
Employer which employed the forfeiting Participant.
 
ARTICLE VIII
 
 
Funding
 
 
8.1 Prohibition Against Funding.  Should any investment be acquired in
connection with the liabilities assumed under this Plan, it is expressly
understood and agreed that the Participants and beneficiaries shall not have any
right with respect to, or claim against, such assets nor shall any such purchase
be construed to create a fiduciary relationship between the Employers and the
Participants, their beneficiaries or any other person.  Any such assets
(including any amounts deferred by a Participant or contributed by the Employers
pursuant to ARTICLE III) shall be and shall remain a part of the general,
unpledged, unrestricted assets of the Employers, subject to the claims of their
general creditors.  It is the express intention of the Employers that the Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.  Each
Participant and beneficiary shall be required to look to the provisions of the
Plan and to the Employers themselves for enforcement of any and all benefits due
under the Plan, and to the
 
15

--------------------------------------------------------------------------------


 
extent any such person  acquires a right to receive payment under the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employers.  The Employers or the Trust shall be designated as the owner and
beneficiary of each and every investment acquired in connection with any
obligations under the Plan.
 
8.2 Deposits in Trust.  Notwithstanding Section 8.1, or any other provision of
this Plan to the contrary, the Employers may deposit into the Trust any amounts
they deem appropriate to pay the benefits under this Plan.  The amounts so
deposited may include contributions made pursuant to Compensation Deferrals,
Employer Contributions and Matching Contributions.
 
8.3 Withholding of Employee Contributions.  The Administrator is authorized to
make any and all necessary arrangements with the Employers in order to withhold
Participants’ Compensation Deferrals under Section 3.1 from their Compensation.
 
ARTICLE IX
 
 
Claims Procedure
 
 
9.1 General.  In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this ARTICLE IX.
 
9.2 Claim Review.  Upon receipt of any written claim for a benefit under the
Plan, the Administrator shall be notified and shall give due consideration to
the claim presented.  If the claim is denied to any extent by the Administrator,
the Administrator shall furnish the claimant, within ninety (90) days of its
receipt of the claim, with a written notice setting forth (in a manner
calculated to be understood by the claimant):
(a) the specific reason or reasons for denial of the claim;
(b) a specific reference to the Plan provisions upon which the denial is based;
(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d) an explanation of the provisions of this ARTICLE IX.
 
16

--------------------------------------------------------------------------------


 
9.3 Right of Appeal.  A claimant who has a claim denied under Section 9.2 may
appeal to the Administrator for reconsideration of that claim.  A request for
reconsideration under this Section 9.3 must be filed by written notice within
sixty (60) days after receipt by the claimant of the notice of denial under
Section 9.2.
 
9.4 Review of Appeal.  Upon receipt of an appeal, the Administrator shall
promptly take action to give due consideration to the appeal.  Such
consideration may include a hearing of the parties involved, if the
Administrator feels such a hearing is necessary.  In preparing for the appeal,
the claimant shall be given the right to review pertinent documents and the
right to submit in writing a statement of issues and comments.  After
consideration of the merits of the appeal, the Administrator shall issue a
written decision which shall be binding on all parties.  The decision shall be
written in a manner calculated to be understood by the claimant and shall
specifically state its reasons and pertinent Plan provisions on which it
relies.  The Administrator’s decision shall be issued within sixty (60) days
after the appeal is filed, except that if a hearing is held the decision may be
issued within one hundred twenty (120) days after the appeal is filed.
 
9.5 Designation.  The Administrator may designate one or more of its members or
any other person of its choosing to make any determination otherwise required
under this ARTICLE IX.
 
ARTICLE X
 
 
Administration of the Plan
 
 
10.1 Committee as Administrator.  The committee designated in this Section 10.1
shall be the Administrator.  The name of the committee shall be the "Deferred
Compensation Committee" and shall consist of such individuals, corporations or
other entities as the Employers shall from time to time appoint.  Until
otherwise designated by the Employers, the members of the Deferred Compensation
Committee shall be those persons holding the following positions (or their
nearest equivalent) at the Company:  Chief Financial Officer; Treasurer;
President and Chief Operating Officer; and Vice President, Human Resources.
 
10.2 Actions Taken by the Committee.  All resolutions or other actions taken by
the Deferred Compensation Committee at a meeting shall be by the affirmative
vote of a majority
 
17

--------------------------------------------------------------------------------


 
of those present at the meeting.  More than half of the members must be present
to constitute a quorum for a meeting.  Any member of the Deferred Compensation
Committee may sign any document or instrument requiring the signature of the
Deferred Compensation Committee or otherwise act on  behalf of the Deferred
Compensation Committee, unless otherwise directed by the Deferred Compensation
Committee.  The Deferred Compensation Committee may adopt such additional rules
of procedures and conduct as it deems appropriate.
 
10.3 Bond and Compensation.  The members of the Deferred Compensation Committee
shall serve without bond, except as otherwise required by law, and without
remuneration for their services as such.
 
10.4 Duties of the Committee.  The Deferred Compensation Committee shall
undertake all duties assigned to it under the Plan and Trust and shall undertake
all actions, express or implied, necessary for the proper administration of the
Plan.  All actions and decisions of the Deferred Compensation Committee shall be
made in its sole discretion, unless expressly otherwise provided in the
Plan.  The Deferred Compensation Committee’s duties and responsibilities
include, but are not limited to, the following:
(a) adopting and enforcing such rules and regulations that it deems necessary or
appropriate for the administration of the Plan in accordance with applicable
law;
(b) interpreting the Plan, in its sole discretion, with its good faith
interpretation thereof to be final and conclusive on any Employee, former
Employee, Participant, former Participant, beneficiary or other party;
(c) deciding all questions concerning the Plan, including the eligibility of any
person to participate in the Plan in accordance with the Plan’s provisions;
(d) computing the amounts to be distributed to any Participant, former
Participant or beneficiary in accordance with the provisions of the Plan,
determining the person or persons to whom such amounts will be distributed and
determining when such amounts will be distributed;
(e) authorizing the payment of distributions;
(f) keeping such records and submitting such filings, elections, applications,
returns or other documents or forms as may be required under the Code and
applicable regulations, or under other federal, state or local law and
regulations; and
 
18

--------------------------------------------------------------------------------


 
(g) appointing such agents, counsel, accountants and consultants as may be
required to assist in administering the Plan.
 
10.5 Employers to Furnish Information.  To enable the Deferred Compensation
Committee to perform its functions, the Employers shall supply full and timely
information to the Deferred Compensation Committee on all matters relating to
the remuneration of all Participants, their retirement, death or other cause of
separation from service, and such other pertinent facts as the Deferred
Compensation Committee may require.
 
10.6 Expenses.  All expenses of Plan administration and operation, including the
fees of any agents or counsel employed and including any expenses attributable
to a termination of the Plan, shall be paid by the Employers.  To the extent
that the Employers may be liable for social security or other withholding tax,
the Administrator, in its sole discretion, may charge such expenses to the
benefits due to the applicable Participant or Beneficiary.
 
10.7 Indemnification.  The Employers hereby agree to indemnify each and every
member of the Deferred Compensation Committee or Employee acting on behalf of
the Deferred Compensation Committee for any expenses or liabilities (other than
those due to willful misconduct) actually incurred in or arising out of the
performance of their duties under the Plan, including, but not limited to,
litigation expenses and attorneys’ fees.
 
ARTICLE XI
 
 
General Provisions
 
 
11.1 No Assignment.  Benefits or payments under the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of any Participant or any
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of the Plan, except to such extent as
may be required by law.  If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of the Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber,
 
19

--------------------------------------------------------------------------------


 
attach or garnish any benefit or payment under the Plan, in whole or in part, or
if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of any
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of the Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.
 
11.2 No Employment Rights.  Participation in the Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Employers, or to give a Participant or beneficiary, or any other person, any
right to any payment whatsoever, except to the extent of the benefits provided
for hereunder.  Each Participant shall remain subject to discharge by the
Employers to the same extent as if the Plan had never been adopted.
 
11.3 Incompetence.  If the Administrator determines that any person to whom a
benefit is payable under the Plan is incompetent by reason of physical or mental
disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Employers to see to the application
of such payments.  Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the Employers, the Administrator and
the Trustee.
 
11.4 Identity.  If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or as to the amount or time of any such
payment, the  Administrator shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained in regard thereto.  The Administrator shall
also be entitled to pay such sum into court in accordance with the appropriate
rules of law.
 
11.5 Amendment and Termination.  The Employers shall have the sole authority to
modify, amend or terminate the Plan; provided, however, that any modification or
termination of the Plan shall not reduce, alter or impair, without the consent
of the Participant, such Participant’s right to any amounts already credited to
his or her Account on the day before the effective date of such modification or
termination.
 
20

--------------------------------------------------------------------------------


 
11.6 Employer Determinations.  Any determinations, actions or decisions of the
Employers (including but not limited to, Plan amendments and Plan termination)
shall be made by the boards of directors of the Employers in accordance with
their established procedures or by such other individuals, groups or
organizations that have been properly delegated by such boards of directors to
make such determination or decision.
 
11.7 Construction.  All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, the decision of which shall be
final, binding and conclusive upon all persons.
 
11.8 Governing Law.  The Plan shall be governed by, construed and administered
in accordance with the laws of the State of New York, other than its laws
respecting choice of law.
 
11.9 Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed and enforced as if such
provision had not been included therein.
 
11.10 Headings.  The headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of the Plan nor in any way shall they affect the Plan or the
construction of any provision hereof.
 
11.11 Terms.  Capitalized terms shall have the meanings as defined
herein.  Singular nouns shall be read as plural, masculine pronouns shall be
read as feminine, and vice versa, as appropriate.
 
11.12 Top Hat Plan. The Plan is intended to constitute a "top-hat plan" which is
unfunded and maintained "primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
for purposes of ERISA.
 
11.13 Section 409A. The Plan and all Compensation Deferral Elections are
intended to comply with the applicable requirements of Section 409A of the Code,
and shall be so interpreted and construed.  Any provision of the Plan that is
determined to violate any applicable requirement of Section 409A of the Code
shall be void and without effect.  Neither the Company nor any Participant,
individually or in combination, may accelerate any payment under the Plan,
 
21

--------------------------------------------------------------------------------


 
except in compliance with Section 409A of the Code, and no amount shall be paid
under the Plan prior to the earliest date on which it is permitted to be paid
under Section 409A of the Code.  Notwithstanding anything to the contrary
contained in Section 11.5, no amendment or termination of the Plan will be
permitted if it would cause the Plan or any payment to be made under the Plan to
not be in compliance with any applicable requirement of Section 409A of the
Code.
 
ARTICLE XII
 
 
Adoption
 
 
12.1 Execution.  To record the adoption of this Amendment and Restatement of the
Plan by the Employers, the Employers have caused this instrument to be executed
this 18 day of  June, 2008.

     
Attest:
 
MOVADO GROUP, INC.
                 
/s/ Timothy F. Michno
By:
/s/ Efraim Grinberg
Secretary
                   
MOVADO RETAIL GROUP, INC.
             
By
/s/ David R. Phalen
   
President


NY717357.3
212281-10001
   



 
22

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
Eligible Employees
 
Group I Employees:
 
Cohen, J.
 
Cote', R
 
Grinberg, E
 
Grinberg, G
 
Step, J
 
Group II Employees:


 
Addison, J
 
Alexander,R
 
Buonocore, R
 
Burns, J
 
Calmas, L
 
Chinich,A
 
Cohen, B
 
Cohen, S
 
Coopersmith,P
 
D'Elia, V
 
DeMarsilis,S
 
Diamond,S
 
Driansky, H
 
Friedman, K
 
Gietl, J
 
Grinberg, A
 
Halpin, J
 
Horn,P
 
James,C
 
Kantra, A
 
Karpovich. E
 
Leach, M
 
Massa, C
 
Massaro, J
 
Michno, T
 
Milgrom, M
 
Morelli, F
 
Nici,J
 
Novosel, J
 
Peterman,R
 
Phalen, D
 
Porfido, F
 
Rashotsky, E
 
Samitt, M
 
Schneider,G
 
Starry,K
 
Stuart,R
 
Torrente, M
 
Vuillet, R
 
Welch,R
 
Youkelson,J
 
Zanone,J


NY717357.3
212281-10001
   



 
 

--------------------------------------------------------------------------------

 
